Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner considers US 2014/0080646 A1 to Goujon et al. to be the most relevant piece of prior art because it teaches a method of lubricating strain wave gearing comprising the use of two lubricants, and the step of evaluating the operating conditions before selecting the two lubricants. The method of Goujon differs from that of the claimed invention in that it does not disclose when the strain wave gearing is used in an application for performing a steady operation or a quasi-steady operation, the steady operation being a continuous operation in which rotational speed, rotating direction and load torque are constant, and the quasi-steady operation being a continuous operation in which rotational speed and rotating direction are constant and load torque changes, a partitioned state is formed in which the inner-side lubrication portion and the outer-side lubrication portion are partitioned so that the inner-side lubricant and the outer-side lubricant do not mix together, a preset first amount of the inner-side lubricant is supplied to the inner-side lubrication portion, and a preset second amount of the outer-side lubricant is supplied to the outer-side lubrication portion; and when the strain wave gearing is used in an application for performing a repeating startup/stopping operation, the repeating startup/stopping operation being an intermittent operation in which rotational speed, rotating . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658